DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendments and remarks filed on 3/12/2021, which have been made of record. Claims 1-12 and 14 have been amended. Claims 1-12 and 14 have been present for examination.
The objections to claims 1, 3, 5, 6, 9, 11, 12, and 14 have been withdrawn in view of the amendments.
The 35 USC 112(b) or pre-AIA  35 USC, 112, 2nd paragraph rejections of claims 1-12 and 14 have been withdrawn in view of the amendments.
The 35 USC 112(f) or pre-AIA  35 USC 112, 6th paragraph interpretations of the claims have been maintained because Applicant did not argue otherwise.

Response to Arguments
Applicant’s arguments with respect to the claims with respect to the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0018852 to Riggs et al. in view of Treehouse (Treehouse, How to Make a Loading Screen in Unity).
Regarding claim 1, Riggs discloses A system for obtaining image content (Riggs, para. [0044], disclosing a system supporting the play of games through popular video gaming systems, para. [0051], disclosing video streaming server included in the system to provide video streams of games), the system comprising: 
a receiving unit configured to receive video frames generated during execution of a video game application at a video game playing device (Riggs, para. [0053], disclosing gaming machine includes a gaming device to provide a video output for video streams to be displayed on the display of the gaming device, para. [0060], disclosing receiving the video signal comprising a stream of data defining a series of image frames which are displayed sequentially on a display device in order to produce the desired video image on the display device, para. [0065], disclosing the video game generating the image frames under evaluation, para. [0072], disclosing ;  a monitoring unit operable to detect at least some of the video frames as corresponding to a loading screen (Riggs, para. [0072], disclosing receiving a video signal from the gaming device to detect a game setup state in the game, para. [0073], disclosing sampling video frames from the game device to detect a particular image state, in the process of FIG. 9, the state detected is a setup state apparent from an image frame of the received video signal, the process includes sampling a video frame from the video signal and detecting the setup state, FIG. 9, showing sampling video frame from video signal, converting video frame pixel data, and searching pixel data for set up state characteristics, indicating the image frames from which a setup state is detected can correspond to the at least some of the video frames as corresponding to a loading screen (for the setup state)). 
However, Riggs does not expressly disclose a content unit configured to obtain pre-generated image content for displaying in place of or addition to the at least some of the video frames corresponding to the loading screen;  a control unit configured to receive an input from the monitoring unit, and in response said input, select pre-generated image content for displaying in place of or in addition to the at least some of the video frames corresponding to the loading screen;  and a display unit operable, via a system level software application, to display the selected pre-generated image content in place of or in addition to the at least some of the video frames corresponding to the loading screen. 
On the other hand, Treehouse discloses a content unit configured to obtain pre-generated image content for displaying in place of or addition to the at least some of the video frames corresponding to the loading screen (Treehouse, p. 2, last para., disclosing some game has loading screens that give a randomly chosen game tip and also contain amusing flavor text, p. 3, 1st para., disclosing emblellishing the loading screen with additional animations or funny messages);  a control unit configured to receive an input from the monitoring unit, and in response said input, select pre-generated image content for displaying in place of or in addition to the at least some of the video frames corresponding to the loading screen (Treehouse, p. 3, 2nd para., disclosing to create a loading screen, you’ll need to create a scene with a UI text game object along with an empty game object to attach the loading script, p. 4, 3rd para., disclosing the first scene starts numbering at zero, then one, and so forth, p. 8, 2nd para., disclosing running the game in play mode, pressing the space bar to go from scene zero to scene one, then press the space bar again to load scene zero once more, indicating the scene zero can correspond to the at least some of the video frames corresponding to the loading screen, the scene one can correspond to pre-generated image content for displaying in addition to the scene zero being selected in response to the pressing the space bar as the input received from the monitoring unit);  and a display unit operable, via a system level software application, to display the selected pre-generated image content in place of or in addition to the at least some of the video frames corresponding to the loading screen (Treehouse, p. 3, 2nd para., disclosing to create a loading screen, you’ll need to create a scene with a UI text game object along with an empty game object to attach the loading script, p. 4, 3rd para., disclosing the first scene starts numbering at zero, then one, and so forth, p. 8, 2nd para., disclosing running the game in play mode, pressing the space .
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Riggs with Treehouse to display different scenes in addition to the loading screen of the games. The suggestion/motivation would have been to make the wait feel shorter by giving the player something to do while the computer is working, as suggested by Treehouse (see Treehouse, p. 2, last para.). 

Regarding claim 2, Riggs in view of Treehouse discloses the system according to claim 1, wherein the monitoring unit comprises a machine learning model that has been trained to identify the at least some of the video frames corresponding to the loading screen (Riggs, para. [0072], disclosing receiving a video signal from the gaming device to detect a game setup state in the game, para. [0073], disclosing sampling video frames from the game device to detect a particular image state, in the process of FIG. 9, the state detected is a setup state apparent from an image frame of the received video signal, the process includes sampling a video frame from the video signal and detecting the setup state, FIG. 9, showing a module to detect setup state by sampling video frame from video signal, converting video frame pixel data, and searching pixel data for set up state characteristics, indicating the module can . 
 
Regarding claim 5, Riggs in view of Treehouse discloses the system according to claim 1, comprising a feature extractor configured to generate a feature representation of the received video frames (Riggs, para. [0061], disclosing converting the video frame to pixel data, searching pixel data for a result characteristic corresponding to the result, FIG. 9, showing converting video frame pixel data, and searching pixel data for setup state characteristics, indicating the characteristics can correspond to a feature representation of the received video frames);  and wherein the monitoring unit is configured to receive the feature representation of the video frames and to detect the at least some of the video frames as corresponding to the loading screen based on the feature representations input to the monitoring unit (Riggs, para. [0061], disclosing converting the video frame to pixel data, searching pixel data for a result characteristic corresponding to the result, FIG. 9, showing converting video frame pixel data, and searching pixel data for setup state characteristics, indicating the characteristics can correspond to the feature representations of the video frames and detecting at least some of the video frames as corresponding to a setup state as a load screen based on the characteristics as the feature representations input including setup state characteristics). 

 claim 10, Riggs in view of Hurley discloses the system according to claim 1 comprising the video game playing device, the monitoring unit being executable at the video game playing device (Riggs, para. [0053], disclosing gaming machine includes a gaming device to provide a video output for video streams to be displayed on the display of the gaming device, para. [0060], disclosing receiving the video signal comprising a stream of data defining a series of image frames which are displayed sequentially on a display device in order to produce the desired video image on the display device, para. [0065], disclosing the video game generating the image frames under evaluation, para. [0072], disclosing receiving a video signal from the gaming device to detect a game setup state in the game, indicating the gaming machine including the gaming device can correspond to the video game playing device, and detecting a game setup state in the game can correspond to the monitoring unit being executable at the gaming machine including the gaming device as the video game playing device). 
 
Regarding claim 12, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject claim 12.

Regarding claim 14, it recites similar limitations of claim 1 but in a non-transitory, machine-readable medium form. The rationale of claim 1 rejection is applied to reject claim 14. In addition, Riggs discloses a non-transitory, machine-readable medium. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs in view of Treehouse as applied to claim 1 above, and further in view of Hurley (Future US Inc, 2018, Fallout 76’s photo mode loading screens are a little moment of memory making brilliance, by Leon Hurley, hereinafter Hurley).
Regarding claim 8, Riggs in view of Treehouse discloses the system according to claim 1. However, Riggs or Treehouse does not expressly disclose wherein the pre-generated image content corresponds to screenshots captured by other users for the same or a different video game application.
On the other hand, Hurley discloses the pre-generated image content corresponds to screenshots captured by other users for the same or a different video game application (Hurley, p. 1, 1st para., disclosing the Fallout 76 beta where the pictures you take are quietly slipped into your loading screens, p. 3, 1st para., disclosing Fortnite plays with the idea via its unlockable loading screens, not pictures you actually make, just wallpapers unlocked via challenges and levelling up, indicating wallpapers can correspond to the pre-generated image content corresponds to screenshots captured by other users for the same or a different video game). 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Riggs in view of Treehouse with Hurley to display wallpapers into the loading screens of the games. The suggestion/motivation would have been to remind the user how much fun they have playing the game, as suggested by Hurley (see Hurley, p. 4, 1st para.). 
 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs in view of Treehouse as applied to claim 2 above, and further in view of US Patent Publication No. 2019/0179795 A1 to Huang et al.
Regarding claim 3, Riggs in view of Treehouse discloses the system according to claim 2. However, Riggs or Treehouse does not expressly disclose wherein the machine learning model has been trained using semi-supervised learning so as to identify different types of scenes that the video frames generated during the execution of the video game application correspond to. 
On the other hand, Huang discloses the machine learning model has been trained using semi-supervised learning so as to identify different types of scenes that the video frames generated during the execution of the video game application correspond to (Huang, para. [0035], disclosing semi-supervised learning to find a structure in the data or clusters in the data, para. [0147], disclosing performing tasks defined for the neural network, such as image identification, game play, etc., indicating the neural network can correspond to the machine learning model trained using semi-supervised learning to identify images in game play as different types of scene generated during the execution the execution of the video game). 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Riggs in view of Treehouse with Huang to identify video frames using semi-supervised machine learning model. The suggestion/motivation would have been to improve performance of the processors, as suggested by Huang (see Huang, para. [0004]).

 Regarding claim 4, the combination of Riggs, Treehouse, and Huang discloses the system according to claim 3, wherein the different types of scenes learnt by the machine learning model comprise at least game play and one or more loading screens among which the loading screen is included (Huang, para. [0035], disclosing semi-supervised learning to find a structure in the data or clusters in the data, para. [0147], disclosing performing tasks defined for the neural network, such as image identification, game play, etc., Riggs, para. [0073], disclosing sampling images from the video signal from the game device to detect a particular image state, state can convey a result in the game, the state can also be a setup state, indicating the different image states can correspond to different types of scene learnt by the machine learning model comprising the result state as a game play and setup state as loading screens); and wherein the control unit is configured to instruct the display unit to cease displaying the selected pre-generated image content in response to a detection of received video frames corresponding to gameplay (Riggs, para. [0073], disclosing determining whether set up is complete, FIG. 9, showing when setup complete, the game setup detection will be terminated, Treehouse, p. 2, 1st para., disclosing using loading screens to show the player that the game needs some time to catch up to the action, p. 6, last para., disclosing keeping running the loading scene until the new scene has been loaded, indicating when detecting the setup is complete, the gameplay would start, the loading scenes as the selected pre-generated image content would cease to be displayed in response to a detection of received video frames corresponding to gameplay). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Riggs with Treehouse to display different .

 Allowable Subject Matter
Claims 6, 7, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, none of the prior art references on the record discloses a text identification unit operable to perform an optical character recognition process on the at least some of the video frames corresponding to the loading screen, and to extract one or more strings of characters detected in the video frames;  and wherein the display unit is configured to superimpose the extracted one or more strings of characters on top of the pre-generated image content selected for display. 
 claim 7, Riggs in view of Hurley discloses the system according to claim 1, further comprising: a notification unit operable to receive an input from the monitoring unit, and in response thereto, generate or obtain a notification for displaying in addition to the video frames generated by the video game playing device (Riggs, para. [0061], disclosing detecting a result of the game and producing an output identifying the detected result, para. [0062], disclosing determining the payout for the wager and awarding that payout, indicating detecting result can correspond to an input and in response thereto, and producing payout can correspond to generating or obtaining a notification for displaying in addition to the video frames generated by the video game playing device). Although US Patent Publication No. 2020/0016495 A1 to Cruz et al. discloses a user input unit operable to receive a user input indicating that the user has interacted with the notification generated by the notification unit (Cruz, para. [0084], disclosing the users may respond to the notification by a selectable object in their UI), However, none of the prior art references on the record discloses wherein the display unit is configured to display the pre-generated image content only in response to the user having been detected as interacting with the generated notification. 
 
Regarding claim 9, none of the prior art references discloses a context unit operable to obtain user context information indicating at least one of: (i) the video game application that video frames received at the input unit correspond to and (ii) a player progress associated with the player engaging in gameplay via the video game application;  wherein at least some of the screenshots are associated with screenshot context information indicating at least one of (i) the corresponding video game application in which the screenshots were captured and (ii) a player progress associated with the screenshots;  and wherein the control unit is configured to select a given one of the screenshots for display content based on a comparison of the user context information obtained for the user and the screenshot context information for at least some of the screenshots. 
 
Regarding claim 11, Hurley discloses a feature extractor for receiving video frames generated during previous gameplay via the video game application (Hurley, p. 1, 1st pars., disclosing pictures taking previously are slipped into the loading screens);  a clustering unit operable to receive the feature representation output by the feature extractor and to use unsupervised learning to sort the received feature representations into a plurality of clusters (Huang, para. [0035], disclosing unsupervised learning to find clusters in the data, para. [0042], disclosing input image has data as an input feature map). However, none of the prior art references discloses a labelling unit operable to generate labels for the clusters output by the clustering unit based on an input from a user, each label indicating a type of scene associated with the frames or corresponding features representations in a respective cluster;  wherein at least one of the scene-types corresponds to the loading screen;  and a training unit configured to train the machine learning model of the monitoring unit, the training unit being configured to determine a relationship between the frames or feature representations input to the machine learning model and the corresponding labels generated by the labelling unit, thereby enabling the monitoring unit to predict a label for the frames or feature representations input to the machine learning model. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIXIA DU/Primary Examiner, Art Unit 2699